Title: Thomas Jefferson to Walter Jones, 10 January 1814
From: Jefferson, Thomas
To: Jones, Walter


          Th: Jefferson to Dr Jones Monticello Jan: 10. 14.
          I have discovered that in copying my letter to you of the 2d inst. I omitted a sentence, which contained a fact so important in the character of Genl Washington that my conscience will not permit me to leave the letter let it go uncorrected. the sentence is written on the inclosed scrip of paper, and is to follow the word ‘remembrance’ pa. 4. l.15. of the letter. I have so written it on this scrip, that if you will moisten the bits of wafer on the back, and stick it
			 close under the 14th line it will stand in it’s place. affectionately farewell.
        